Citation Nr: 1106260	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for upper respiratory 
disability.

4.  Entitlement to a compensable disability rating for service-
connected right shoulder disability.

5.  Entitlement to an increased disability rating for service-
connected cervical spine disability, currently evaluated 10 
percent disabling.

6.  Entitlement to an increased disability rating for service-
connected gastroesophageal reflux disease (GERD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1974 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated April 2005 and June 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

In a September 1993 rating decision, the Veteran was granted 
service connection for right shoulder and cervical spine 
disabilities and assigned noncompensable evaluations for each 
from February 1, 1993.

In November 2004, the Veteran filed claims of entitlement to 
increased ratings for the service-connected right shoulder and 
cervical spine disabilities.  At that time, he also asserted 
entitlement to service connection for GERD, headaches, bilateral 
foot disability, and upper respiratory disability.  The RO denied 
the Veteran's claims in an April 2005 rating decision.  In a June 
2005 rating decision, the RO confirmed and continued the denial 
of the right shoulder claim and granted an increased rating of 10 
percent for the cervical spine disability, effective November 15, 
2004.  The June 2005 decision also granted service connection for 
GERD and assigned a 10 percent disability rating, effective 
November 15, 2004.  The Veteran disagreed with the April 2005 and 
June 2005 rating decisions and a statement of the case (SOC) was 
issued in January 2006.  The Veteran perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in February 2006.

In an April 2009 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in an October 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed headaches and his military service.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral foot disability and his military 
service.

3.  The competent medical evidence of record does not support a 
finding that the Veteran has a chronic upper respiratory 
disability that is related to his military service.

4.  The Veteran's service-connected right shoulder disability is 
manifested by X-ray evidence of degenerative changes and pain; 
forward flexion and abduction are from 0 to 180 degrees.

5.  The Veteran's service-connected cervical spine disability is 
currently manifested by pain and limitation of motion.

6.  The Veteran's service-connected GERD is manifested by 
recurrent epigastric distress, including pyrosis, abdominal pain, 
and cramping.  
7.  The evidence does not show that the Veteran's service-
connected right shoulder disability, cervical spine disability, 
and GERD are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The currently diagnosed headaches were not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A bilateral foot disability was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A chronic upper respiratory disability was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

4.  The criteria for the assignment of a 10 percent disability 
rating for the Veteran's service-connected right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2010).

5.  The criteria for an increased disability rating in excess of 
the currently assigned 10 percent for the service-connected 
cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2010).

6.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected GERD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7346 (2010).

7.  Application of extraschedular provisions for the service-
connected right shoulder disability, cervical spine disability, 
and GERD is not warranted.  38 C.F.R. 
§ 3.321(b) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
service-connected right shoulder disability, cervical spine 
disability, and GERD.  He also asserts entitlement to service 
connection for headaches, bilateral foot disability, and upper 
respiratory disability.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its decision.

Stegall concerns

In April 2009, the Board remanded the claims and ordered VBA to 
provide the Veteran with appropriate notice pursuant to Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  VBA was also to schedule 
the Veteran for an examination to determine the current nature 
and severity of his service-connected right shoulder disability, 
cervical spine disability, and GERD.  The Veteran was also to be 
afforded a VA examination with nexus opinion, as to his claims of 
entitlement to service connection for headaches, bilateral foot 
disability, and upper respiratory disability.  The claims were 
then to be readjudicated.

The Veteran received appropriate Vazquez notice in a letter dated 
April 2009.  The Veteran was afforded a VA examination in July 
2010 as to each of his claims; these examination reports will be 
discussed below.  The claims were readjudicated via the October 
2010 SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for obtaining 
such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated in December 
2004.  As to the increased rating claims, the Board notes that 
the December 2004 letter informed the Veteran of what was 
required with respect to his claims; specifically, "[t]o 
establish entitlement for an increased evaluation for your 
service connected compensation disability, the evidence must show 
that your service connected disability has gotten worse."  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the December 2004 VCAA 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records such as all records held by 
Federal agencies to include service treatment records or other 
military records, and medical records from VA hospitals.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The letter 
also notified the Veteran that he would be afforded a VA 
examination if necessary to make a decision on his claims.

The December 2004 VCAA letter emphasized:  "[i]f the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter specifically requested:  "[i]f 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any evidence 
in your possession that pertains to your claim, please send it to 
us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in a letter dated 
February 2007 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost due 
to service-connected disabilities.

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and when 
the evidence "shows a level of disability that supports a 
certain rating under the rating schedule."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to an effective date determination, such as information 
about continuous treatment or when treatment began, service 
medical records the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claims 
were readjudicated in the October 2010 SSOC, following the 
issuance of the February 2007 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As indicated above, pursuant to the Board's prior Remand, the RO 
furnished the Veteran with specific notice of the Court's 
Vazquez-Flores decision in the April 2009 VCAA letter.  The Board 
notes that the notice requirements under 38 U.S.C.A. § 5103 have 
undergone significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 38 U.S.C.A. § 
5103 need not be "veteran specific," and that VA is not required 
to notify the Veteran that he may submit evidence of the effect 
of his worsening disability on his daily life, nor is VA required 
to notify the Veteran of diagnostic codes that his disability may 
be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes the Veteran's statements, service 
treatment records, and VA and private treatment records.

The Veteran was afforded VA examinations with medical nexus 
opinions in July 2010 with an August 2010 addendum as to his 
headaches, bilateral foot disability, and upper respiratory 
disability claims.  He was most recently afforded VA examinations 
in May 2005 and July 2010 with an August 2010 addenedum as to his 
right shoulder, cervical spine, and GERD claims.  The VA 
examination reports, including the medical opinions, reflects 
that the VA examiners thoroughly reviewed the Veteran's past 
medical history, documented his medical conditions, and rendered 
opinions which appear to be consistent with the remainder of the 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) [the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion].  The Board therefore 
concludes that the VA medical reports and August 2010 addendum 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate].

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral foot 
disability.
3.  Entitlement to service connection for upper 
respiratory disability.

The resolution of these issues involves the application of 
similar facts to identical law.  They will therefore be handled 
together for the sake of economy.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities when they are manifested to a 
compensable degree within the initial post-service year.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran seeks entitlement to service connection for 
headaches, bilateral foot disability, and an upper respiratory 
disability, which he asserts were incurred during his military 
service.

As noted previously, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See Hickson, 
12 Vet. App. at 253.

As to Hickson element (1), current disability, VA treatment 
records document diagnoses of headaches, tinea pedis, right 
plantar fasciitis, as well as bronchitis, rhinorrhea, and an 
upper respiratory infection.  See the VA treatment records dated 
January 1997, September 1999, January 2001, December 1998, 
January 1999, and January 2001.  As such, Hickson element (1) is 
satisfied as to all three claims.

With regard to Hickson element (2), service treatment records 
document in-service complaints of headaches in September 1977, 
November 1984, September 1986, December 1986, and February 1987.  
As to the bilateral feet, service treatment records show the 
following notations:  right Achilles tendonitis in November 1975, 
bilateral calluses in September 1976, pain and numbness related 
to cold exposure in April 1977, bilateral foot pain in May 1981 
and June 1981, and plantar fasciitis in October 1981.  With 
respect to the upper respiratory disability claim, service 
treatment records noted sinus congestion in November 1972, upper 
respiratory symptoms in June 1982, a cough in January 1984, and 
hay fever and allergy related symptoms in May 1987 and July 1992.  
Accordingly, Hickson element (2) is satisfied as to the three 
claims.

Turning to crucial Hickson element (3), nexus, the competent 
medical evidence of record demonstrates that the Veteran's 
currently diagnosed headaches, bilateral foot disability, and 
upper respiratory complaints are not related to his military 
service.  Specifically, as to the headache claim, the July 2010 
VA examiner indicated that "[i]t is my opinion that it is less 
likely than not that the headaches he suffers today are a direct 
extension of the headaches he described in the military in the 
first half of the decade of the 1980s.  These headaches as well 
as those headaches were tension type headaches and it is unlikely 
that the stressor for his tension type headache today is the same 
stressor as his tension type headache in the 1980s."  

As to the bilateral foot disability claim, the July 2010 VA 
examiner concluded, "[i]t is less likely than not that any 
current condition of the Veteran's feet are related to his time 
in service.  The rationale for this is no long-term sequelae were 
noted in review of his service medical record.  Regarding cold 
exposure, it occurred in 1977 and he was discharged in 1993 from 
the military."  The examiner continued, "[h]e was treated for 
self-limiting right Achilles tendinitis and did have plantar 
fasciitis noted as well as bilateral calluses; however, the 
calluses were in 1976.  The Veteran did have the diagnosis of pes 
planus in 1981; however, this was not confirmed on x-rays today 
nor was it confirmed on the physical examination aspect.  
Therefore, the osteoarthritis of the Veteran's foot is not 
related to his time in the military."  As to the Veteran's 
neurological complaints related to his feet, a separate July 2010 
VA examiner concluded, "[t]here is minimal evidence of a 
predominantly sensory polyneuropathy affecting sciatic and sural 
nerve in both lower extremities.  The etiology of this is unclear 
but it is unlikely to be related to his alleged cold or frostbite 
injury."

With respect to the upper respiratory disability claim, the VA 
examiner concluded, "[i]t is less likely than not that the 
Veteran has a chronic upper respiratory disability related to his 
time in the Service."  See the VA examination addendum dated 
August 2010.  The examiner explained, "[t]he Veteran does not 
have a chronic upper respiratory disability.  He was treated for 
some upper respiratory infections and allergic issues while he 
was in the military.  He also was treated for sinus congestion as 
well; however, these were short-lived and self-limiting medical 
conditions.  There is no evidence of a chronic disability at this 
time.  The Veteran is on no long-term medication.  He has no 
symptoms of any respiratory disability and it does not affect his 
activities of daily living nor does it affect his occupation."  
Pulmonary function tests were performed in July 2010 which 
confirmed normal spirometry.

The July 2010 VA examination reports and August 2010 addendum 
appear to have been based upon thorough review of the record and 
thoughtful analyses of the Veteran's entire history.  The VA 
examiners noted the Veteran's report of in-service symptomatology 
and development of his current disabilities, and further 
indicated that they relied upon the Veteran's medical records and 
clinical experience in rendering their opinions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Moreover, the VA opinions appear to be 
consistent with the Veteran's medical history, which fails to 
document chronic headaches, a bilateral foot disability, or an 
upper respiratory disability dating from the Veteran's military 
discharge.  A medical opinion that contradicts the conclusions of 
the July 2010 VA examiners is not of record.

To the extent that the Veteran or his representative is 
contending that the claimed headaches, bilateral foot disability, 
and upper respiratory disability are related to the Veteran's 
military service, the Board notes that under certain 
circumstances lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran's lay reports of current disability are 
supported by the clinical evidence.  However, at issue in this 
case is whether there is competent evidence linking his current 
complaints and symptomatology to in-service disability.  In this 
regard, there is no indication that the Veteran or his 
representative is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran and his representative in 
support of the claims are not competent evidence of a nexus 
between claimed disabilities and military service.

To the extent that the Veteran is contending that he has had 
headaches, a bilateral foot disability, or an upper respiratory 
disability on a continuous basis since service, the Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), noted in the law 
and regulations section above.  In Savage v. Gober, 10 Vet. App. 
488 (1997), the Court noted that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon the 
credibility of the Veteran's current assertions of a continuity 
of symptomatology.  While competent to report observable 
symptomatology such as pain or congestion, the Veteran is not 
competent to report that his perceived symptoms during service 
and thereafter were manifestation of a chronic disability.  In 
this regard, the Board observes that the Veteran's contention of 
related symptomatology continually since service is contradicted 
by the findings of the July 2010 VA examiners who specifically 
considered the Veteran's contentions in rendering their negative 
nexus opinions and who have the medical expertise to provide 
competent opinions on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, 
and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
headaches, bilateral foot disability, and upper respiratory 
disability.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 
F.3d 1361, 1365 
(Fed. Cir. 2001).  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to a compensable disability rating for 
service-connected right shoulder disability.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  
Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  

Assignment of a diagnostic code

The Veteran's service-connected right shoulder disability, 
diagnosed as residuals of right shoulder dislocations, is 
currently rated under Diagnostic Code 5202 [humerus, impairment 
of].  The record indicates that the RO declined to rate the 
Veteran's right shoulder disability under Diagnostic Code 5003 
[arthritis, degenerative] because X-rays performed in conjunction 
with the May 2005 VA examination did not show evidence of 
arthritis in the right shoulder.

The Board has reviewed the medical evidence of record and notes 
that the X-ray report associated with the July 2010 VA 
examination documented "degenerative changes at the glenoid rim 
and the greater tuberosity.  Osteophytes are noted on the humeral 
neck on the right."  Based on this X-ray evidence, the July 2010 
VA examiner diagnosed the Veteran with degenerative joint disease 
of the right shoulder.  Accordingly, the Board finds that 
degenerative arthritis has been established by X-ray findings 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, 
the Veteran's right shoulder disability may be rated under 
Diagnostic Code 5003.

Moreover, concerning Diagnostic Code 5202, the Board recognizes 
that the Veteran's was originally service-connected for residuals 
of a right shoulder dislocation.  However, the medical evidence 
does not demonstrate impairment of the humerus such as recurrent 
dislocation at the scapulohumeral joint or malunion, fibrous 
union, or nonunion of the humerus.  Accordingly, Diagnostic Code 
5202 does not avail the Veteran.

The Board has considered the application of 5200 [scapulohumeral 
articulation, ankylosis of]; however, the evidence does not show 
ankylosis of the right shoulder.  Diagnostic Code 5200 is 
therefore not applicable.  Moreover, the medical evidence does 
not show any impairment of the clavicle or scapula; as such, 
Diagnostic Code 5203 is also not applicable.

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate.  
The Board therefore finds that the Veteran's right shoulder 
disability is most appropriately rated under Diagnostic Codes 
5003 [arthritis, degenerative]. 


Specific schedular criteria

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010) [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis of a major joint is rated under 
the criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose 
of rating disabilities due to arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. 
§ 4.45 (2010).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of a 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2010).

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side and 
shoulder level warrants a 20 percent evaluation for the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 30 percent evaluation for the minor extremity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

The Board observes that the Veteran's right upper extremity is 
his major extremity.  See 38 C.F.R. § 4.69 (2010) [a distinction 
is made between major (dominant) and minor musculoskeletal groups 
for rating purposes, and only one extremity is to be considered 
major].

Normal range of motion for the shoulder is defined as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external rotation 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

In every instance in which the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

Analysis

Schedular rating

The Veteran seeks an increased (compensable) disability rating 
for his service-connected right shoulder disability.  As was 
explained above, under Diagnostic Code 5003, arthritis is rated 
based upon limitation of motion of the shoulder, with a 10 
percent rating to be assigned if there is X-ray evidence of 
arthritis and limitation of motion is noncompensable under 
Diagnostic Code 5201.  In order to merit a higher disability 
rating for arthritis, limitation of motion must be demonstrated 
pursuant to Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5201 (2010).

As indicated above, the Veteran was afforded a VA examination in 
July 2010 to determine the current severity of his right shoulder 
disability.  The VA examination report documented forward flexion 
in the right shoulder from 0 to 180 degrees and abduction 
measured from 0 to 180 degrees.  External rotation in the 
shoulder was shown from 0 to 90 degrees and internal rotation 
from 0 to 90 degrees.  The July 2010 VA examination results were 
identical with the range of motion studies documented in the May 
2005 VA examination report.  

Under 38 C.F.R. § 4.71, normal range of motion for the shoulder 
is defined as follows:  forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2010).

The evidence of record clearly shows that the Veteran has right 
arm elevation and abduction to at least 180 degrees, well beyond 
shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71. Table 
I (2010).  This corresponds to a noncompensable rating under 38 
C.F.R. § 4.31; it manifestly does not approximate the level of 
disability required for the assignment of a 20 percent rating.  
Cf. 38 C.F.R. § 4.7 (2010) [where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned].

Accordingly, a compensable disability rating may not be assigned 
for the Veteran's service-connected right shoulder disability.

However, as described above, the Board recognizes that X-rays 
performed in conjunction with the July 2010 VA examination showed 
evidence of degenerative changes in the right shoulder.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, where X-ray evidence of 
degenerative arthritis is presented, but the loss of range of 
motion is noncompensable, a 10 percent disability rating will be 
assigned.  So it is in this case.  

Accordingly, the criteria for 10 percent disability ratings for 
the right shoulder pursuant to Diagnostic Code 5003 have been 
met.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2008). See DeLuca, supra.

The Veteran has complained of right shoulder pain.  See, e.g., 
the July 2010 VA examination report.  However, as described 
above, there is no evidence that such symptomatology warrants the 
assignment of an additional disability rating.  The July 2010 VA 
examiner noted the Veteran's complaints of shoulder pain, but 
indicated that the Veteran does not experience pain upon flexion 
or extension in the shoulder.  Moreover, the examiner stated that 
the Veteran's shoulder does not demonstrate weakness, fatigue, 
lack of endurance, incoordination, or changes in range of motion 
with repeat movements.  There is no competent medical evidence to 
the contrary.

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40 and 4.45.
Extraschedular considerations

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the evidence more nearly approximates the 
criteria for the assignment of a 10 percent disability rating for 
the Veteran's service-connected right shoulder disability.  

5.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated 10 percent disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and need not be repeated here.

Specific schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or without 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Assignment of a diagnostic code

The Veteran's cervical spine disability is current rated under 38 
C.F.R. 
§§ 4.71a, Diagnostic Code 5235 [vertebral fracture or 
dislocation].  The medical evidence of record indicates that the 
veteran's service-connected cervical spine disability is 
primarily manifested by pain, which is congruent with the 
criteria set out in this diagnostic code.  Diagnostic Code 5235 
[and thus the general rating formula for diseases and injuries of 
the spine] is appropriate in that it provides rating criteria for 
the specific disability for which the Veteran is service-
connected, namely fracture residuals of the cervical spine.

The Board has considered rating the Veteran's cervical spine 
disability under Diagnostic Code 5243, which provides rating 
criteria for intervertebral disc syndrome.  However, there is 
little objective evidence of radiculopathy or any other 
neurological pathology which is consistent with intervertebral 
disc syndrome.  The Board notes that the medical evidence shows 
no treatment for incapacitating episodes of intervertebral disc 
syndrome, which require prescribed bed rest and treatment by a 
physician.  Although the Veteran has previously complained of 
pain that radiates to "several inches lateral to the base of the 
neck, both sides" [see the May 2005 VA examination report] and 
headaches [see the July 2010 VA examination report], there is no 
medical evidence that the Veteran has been specifically diagnosed 
with any neurological symptoms based on his cervical spine 
disability.  

Accordingly, the Board finds that the Veteran's cervical spine 
disability has been appropriately rated under the current general 
schedule for rating spinal disabilities.  The Board can identify 
nothing in the evidence to suggest that another diagnostic code 
would be more appropriate, and the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5235.  

Analysis

Schedular rating

Under the current schedular criteria, to warrant a 20 percent 
disability rating under the General Rating Formula for Diseases 
and Injuries of the Spine, the Veteran must demonstrate forward 
flexion of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2010).

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; Cf. Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met].  

At the July 2010 VA examination, the examiner reported forward 
flexion of the cervical spine up to 45 degrees and further 
indicated that the Veteran's displayed combined cervical spine 
motion of 340 degrees.  At the May 2005 VA examination, the 
Veteran's forward flexion of the cervical spine was up to 45 
degrees and his most restricted range of motion measurements 
reflected combined cervical spine motion of 270 degrees.  These 
measurements were well above the limitation prescribed by the 
pertinent diagnostic code to warrant a 20 percent disability 
rating [specifically, forward flexion of the cervical spine not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees].  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2010).  Therefore, a higher 
rating is not warranted under the schedular criteria.

Moreover, the Veteran has not exhibited ankylosis of the cervical 
spine.  Ankylosis is the immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Heath at 68 
(4th ed. 1987)].  Neither the July 2010 nor the May 2005 VA 
examiner reported any findings of ankylosis, and it is clear that 
the Veteran can move his neck.  Accordingly, the evidence of 
record fails to demonstrate the presence of any ankylosis of the 
cervical spine, favorable or unfavorable.  

Esteban considerations

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2010).  

The Board recognizes the Veteran's previous complaints of pain 
that radiates to his base of his head, in addition to headaches.  
See the May 2005 VA examination report.  Although the Board does 
not doubt the Veteran's description of these symptoms, the May 
2005 and July 2010 VA examiners made no specific findings of any 
neurological disabilities related to the cervical spine 
disability.  Moreover, the VA examinations did not identify any 
weakness or atrophy in the Veteran's upper extremities.  Nor has 
the Veteran presented any medical evidence to contradict the 
findings of the VA examiners in this regard.

In short, there no evidence of an additional, separately ratable 
neurological deficiency so as to warrant a separate disability 
rating.  

DeLuca considerations

The Board has considered whether an increased disability rating 
is warranted for the Veteran's cervical spine disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.

The Veteran has repeatedly complained of increased pain due to 
his cervical spine disability.  Critically, during the most 
recent VA examination, despite the presence of pain, the Veteran 
was able to maintain forward flexion of 45 degrees.  Further, the 
July 2010 VA examiner noted no weakness, fatigue, or lack of 
endurance of the cervical spine.  The Veteran did endorse 
experiencing flare-ups which manifested as stiffness and 
cramping; however, he did not report substantial loss of motion 
due to these flare-ups.  No competent medical opinion 
contradictory to that of the July 2010 VA examiner is of record.  

Therefore, the Board is unable to identify any clinical findings 
that would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  The current 10 percent rating adequately 
compensates the Veteran for any functional impairment 
attributable to his cervical spine disability, which includes 
episodes of pain.  See 38 C.F.R. §§ 4.1, 4.10 (2010).

Extraschedular considerations

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the evidence does not support the Veteran's 
claim of entitlement to an increased disability rating for his 
service-connected cervical spine disability.

6.  Entitlement to an increased disability rating for 
service-connected GERD.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and need not be repeated here.

Assignment of a diagnostic code

In this case, Diagnostic Code 7346 [hiatal hernia] is deemed by 
the Board to be the most appropriate, because medical evidence 
indicates that the Veteran's GERD symptomatology most nearly 
approximates that for a hiatal hernia as Diagnostic Code 7346 
specifically addresses the Veteran's complaints of heartburn 
(pyrosis), and substernal pain.  The Veteran has not argued that 
the currently assigned diagnostic code is inappropriate.  

Accordingly, the Veteran's disability will continue to be rated 
under Diagnostic Code 7346.

Specific rating criteria

The Veteran's gastrointestinal disability, diagnosed as GERD with 
dyspepsia and gastritis, is currently rated as 10 percent 
disabling by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 
[hiatal hernia].  See 38 C.F.R. § 4.20 (2010) [when an unlisted 
condition is encountered it will be permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.]

Under Diagnostic Code 7346, the following levels of disability 
are included.

60%:  Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health;

30%:  Persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health;

10%:  With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Analysis

Schedular rating

For the reasons expressed immediately below, the Board finds that 
the Veteran's symptoms are consistent with the currently assigned 
10 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7346.
As indicated above, in order for a 30 percent disability rating 
to be warranted under Diagnostic Code 7346, the evidence must 
show persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
All of these criteria must be met (with the exception that either 
substernal or arm or shoulder pain must be present).  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].

The medical evidence of record demonstrates that the Veteran has 
reported experiencing recurrent epigastric distress with pyrosis, 
nausea, and abdominal pain and cramping.  As stated in the law 
and regulations section above, these symptoms are sufficient to 
warrant the 10 percent evaluation that is currently assigned.

However, with respect to the criteria required for a 30 percent 
disability rating, the medical evidence does not show that the 
Veteran experiences dysphagia or regurgitation; nor does the 
Veteran so contend.  Moreover, although the medical evidence 
documents the Veteran's complaints of pyrosis and abdominal pain 
and cramping [see, e.g., the VA treatment records dated March 
2004, October 2003, and December 2000], there is no demonstrable 
evidence of considerable health impairment due to these symptoms.  
See the July 2010 VA examination report ["The Veteran takes 
Prilosec 20 mg twice a day and "tolerates this well without 
adverse side effects.  There is no history of hospitalization or 
esophageal trauma . . . In terms of his activities of daily 
living, he tries to avoid eating late at night or eating spice 
food.  There is no evidence of neoplasm."].  

With respect to the criteria for the assignment of a 60 percent 
disability rating, the medical evidence contained in the 
Veteran's claims folder does not document any diagnosis or 
treatment of anemia.  Specifically, neither the May 2005 nor the 
July 2010 VA examiner indicated that the Veteran was anemic or 
exhibited substantial weight loss.  There is nothing in the 
subsequent record to indicate otherwise.
In short, based on the evaluation and treatment records, the 
Board finds that the criteria for the assignment of 30 percent or 
60 percent disability ratings are not met.  
While recurrent epigastric distress with pyrosis and abdominal 
pain and cramping have been medically associated with the 
service-connected GERD, these symptoms warrant the assignment of 
a 10 percent rating. 

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's GERD under the pertinent 
criteria.  Accordingly, the Board finds that the Veteran does not 
meet the criteria for an increased disability rating for his 
service-connected GERD, in excess of 10 percent disabling.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 2008), 
there is a three-step inquiry for determining whether a veteran 
is entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement to 
extraschedular ratings for any of his service-connected 
disabilities currently on appeal.  Rather, the Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disabilities are more severe than is reflected by the 
currently assigned rating.  
See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the Veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The Veteran has not 
asserted, nor does the record demonstrate, that his service-
connected right shoulder, cervical spine, or gastrointestinal 
disabilities have markedly interfered with his employment.  
Additionally, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
right shoulder, cervical spine, or gastrointestinal disabilities.  
There is no unusual clinical picture presented, nor is there any 
other factor which takes the disabilities outside the usual 
rating criteria.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected right shoulder, cervical spine, and 
gastrointestinal disabilities presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).

Rice Consideration

The Board notes that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 
453-454 (2009).
However, the record before the Board does not contain any 
indication that a claim for a TDIU was expressly raised by the 
Veteran or reasonably raised by the record. On the contrary, to 
the Board's knowledge, the record reflects that the Veteran has 
maintained employment throughout the course of the appeal.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral foot disability 
is denied.

Entitlement to service connection for upper respiratory 
disability is denied.

An increased disability rating of 10 percent is granted for the 
service-connected right shoulder disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased rating for service-connected cervical 
spine disability is denied.

Entitlement to an increased rating for service-connected GERD is 
denied.




____________________________________________
L. M. Barnard,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


